Citation Nr: 1226215	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  10-33 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


WITNESS AT HEARING ON APPEAL

Appellant, L.G.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2010 rating decision of the Manila, the Republic of the Philippines, Department of Veterans Affairs (VA) Regional Office (RO), which determined that the appellant did not have qualifying service to be eligible for a one-time payment from the FVEC Fund. 

In April 2012, the appellant testified at a Travel Board hearing before the undersigned.  A transcript of this hearing is associated with the claims folder.  The Board notes that the appellant's representative was not present for the hearing.  See Transcript at 2.  However, the appellant expressed a desire to proceed with the scheduled hearing and present his testimony without representation.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has verified that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces. 


CONCLUSION OF LAW

The service requirements for eligibility to a one-time payment from the FVEC Fund have not been met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011), and implemented at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.  The Board finds no prejudice toward the appellant in proceeding with the adjudication of his claim.

II.  Analysis

The appellant seeks entitlement to the one-time payment from the FVEC Fund. 
Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  

For eligible persons who accept a payment from the FVEC Fund, such payment shall constitute a complete release of any claim against the United States by reason of such service.  However, nothing in this act prohibits a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act.

Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

Under 38 C.F.R. § 3.203(a), VA may accept evidence of service submitted by a claimant, such as a Department of Defense (DD) Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate U.S. service department under the following conditions: (1) the evidence is a document issued by the United States service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2011). 

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown.  Soria v. Brown, 118 F.3d 747   (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA.  38 C.F.R. 
§ 3.203(c) (2011); Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies his service.  38 C.F.R. § 3.203 (2011); Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).

By way of history, in June 1996, the appellant filed a claim for VA compensation, based on a number of diseases he asserted were related to his service with B Company, Engineering Battalion, USAFIP-NL, between March and December of 1945.  In August 1996, the NPRC reported that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The RO denied the claim in September 1996.  In August 2000, the appellant filed additional documentation in an implicit attempt to reopen his claims.  In April 2002, the NPRC stated that no change was warranted in its prior negative certification.  The RO denied the claim in July 2002.  

In a timely April 2009 claim, the appellant provided his service number and contended that he was eligible for a one-time payment from the FVEC Fund as a result of his service as a guerilla in B Company, Engineering Battalion, USAFIP NL (F-23), between March and December of 1945.  

The appellant has submitted a number of documents in support of his claim, many of which were previously submitted, to include a May 1991 Philippine Veterans Affairs Office (PVAO) Form 4; a December 1945 Certification of Relief from Active Duty/Discharge; a November 1945 Extract from Headquarters; a September 2002 statement from General Headquarters, Armed Forces of the Philippines, Office of the Adjutant General; a September 1945 affidavit from the appellant; a December 1945 affidavit, which indicates that the appellant reported that he had lost various pieces of equipment "in the combat area"; a January 1947 affidavit from P.D.Q.; a June 1947 memorandum from Headquarters, Army of the Philippines; an August 1981 certificate from the Republic of the Philippines, Ministry of National Defense, General Headquarters, Armed Forces of the Philippines; a November 1993 statement from General Headquarters, Armed Forces of the Philippines, Office of the Adjutant General; and various identification cards. 
 
Each time the appellant submitted new information or evidence, a request was sent to the NPRC with the accompanying information or evidence.  Certifications from the NPRC dated in June 2010, October 2010, and March 2012 show that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  NPRC made those certifications after considering the various information provided by the appellant, to include several variations of the appellant's name.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008).  

The appellant has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  All of the documentation submitted by the appellant fails to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service.  as they are not official documents of the appropriate United States service department.  As such, those documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including compensation from the FVEC Fund.

The NPRC has repeatedly certified that the appellant had no qualifying NPRC service.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  The proper course for the appellant, who believes there is a reason to dispute the report of the service department or the content of military records, is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for benefits administered by VA.  This department is bound to follow the certifications by the service departments with jurisdiction over United States military records.

The Board also acknowledges the appellant's contention that the Immigration and Naturalization Service (INS) has recognized his service as qualifying for their purposes, but reminds the appellant that the laws and regulations pertinent to VA and INS claims are different.  While documents certified by the Philippine government may be sufficient to qualify one for naturalization in the United States, they are not sufficient to establish the appellant's entitlement to the one-time payment at issue in this case.

Based upon the record in this case, the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Veteran status is a prerequisite to entitlement to payment from the FVEC fund.  As such, entitlement to a one-time payment from the FVEC Fund is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

Entitlement to a one-time payment from the FVEC Fund is denied. 




____________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


